The Court.
This is an appeal from the judgment by defendant upon the judgment-roll, without any bill of exceptions, from a judgment against him in a condemnation proceeding brought to open a private road over certain land of defendant.
*433The point that the proceeding cannot be maintained in the name of the county is, we think, not well taken. Under section 2690 of the Political Code it may be brought by the county in the matter of opening a public road; and by section 2692 the same provisions apply to what are called “ private or by roads.”
The statement in the complaint of the land sought to be taken, together with the name filed, constitute a sufficient description of such land.
The findings, we think, are sufficient. They show that “ the public interest demand and require” that the road be established; and the damages are also found with sufficient particularity. They are not defective in any material matter. We see no reversible error.
Judgment affirmed.